Citation Nr: 0011228	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

In November 1997, the Board denied the veteran's claim for a 
disability rating in excess of 30 percent for bilateral 
bunions and remanded his claim of entitlement to an increased 
rating for asthma.  In August 1999, the Board remanded the 
veteran's claim for an increased rating for asthma to the RO 
to comply with his request for a Travel Board hearing.  The 
Board notes that, in a statement received in February 2000, 
the veteran said he disagreed with the findings on his feet 
and lungs.  By that statement, he may be seeking to raise a 
new claim for an increased rating for his service-connected 
bilateral bunions and the matter is referred to the RO for 
further clarification and development.  In March 2000, the 
veteran was afforded a hearing before the undersigned Board 
member.  


REMAND

The veteran contends that the current manifestations of his 
service-connected asthma have worsened and are more severe 
than are represented by the 30 percent disability rating 
awarded by the RO in December 1999.  

At his March 2000 Board hearing, the veteran testified that 
his condition had worsened since VA last examined him, in 
December 1998.  He said he took Albuterol to open up his 
trachea, but found it ineffective and used it more frequently 
than prescribed.  A prescribed nebulizer was also not 
helpful.  The veteran had daily bronchitis with mucus that 
caused him to choke and said a physician attributed his 
increased symptomatology to advancing age.  He reported 
disabling asthmatic attacks every other day with difficulty 
breathing.  After discharge from service, the veteran worked 
at the Post Office for nine years, but said he was fired for 
missing too many days of work, that he attributed to his 
asthma.  Thereafter, he worked in telemarketing jobs part-
time and said he loved sales.  However, the veteran 
experienced difficulty talking due to asthma and breath-
related problems caused him to miss time on his job.  The 
veteran believed his work limitations were solely attributed 
to his service-connected bronchial disability.

In light of the veteran's recent assertions of worsening 
symptomatology of his service-connected asthma that affected 
his ability to maintain gainful employment, and in the 
interest of due process, the Board believes that the veteran 
should be afforded a new VA examination to assess the current 
severity of his pulmonary condition.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1. The RO should request that the veteran 
to provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. Then, the RO should schedule the 
veteran for a pulmonary examination by 
an appropriate specialist to assess 
the current severity of the veteran's 
service-connected asthma.  The claims 
file and a separate copy of this 
remand should be made available for 
review by the examiner prior examining 
the veteran.  Any testing necessary 
should be performed to provide an 
assessment of the veteran's condition 
and all clinical findings reported in 
detail.  Pulmonary function studies 
should be conducted and the report of 
such testing should be attached to the 
report of the VA examination, to 
include pre- bronchodilator and post-
bronchodilator findings.  The examiner 
should note whether the veteran uses 
intermittent or daily inhalational or 
oral bronchodilator therapy or 
inhalational anti-inflammatory 
medication, and the frequency of 
visits to a physician for required 
care of exacerbations.  The examiner 
should report whether the veteran 
takes intermittent (at least three per 
year) or daily courses of systemic 
(oral or parenteral) corticosteroids 
and whether the veteran suffers more 
than one attack per week with episodes 
of respiratory failure.  The examiner 
should also render an opinion as to 
whether the veteran's asthma is mild, 
moderate, severe, or pronounced.  
Should it be determined that test 
results are inconsistent with the 
actual degree of disability 
experienced by the veteran, because of 
suboptimal effort, etc., this should 
be explained by the examiner, and an 
opinion should be expressed as to the 
degree of functional impairment, in 
terms of daily activity and ability to 
maintain employment, actually 
experienced by the veteran.

3. Thereafter, the RO should undertake 
any additional development deemed 
warranted and readjudicate the issue 
of entitlement to an increased rating 
for asthma with consideration given to 
the provisions of 38 C.F.R. § 
3.321(b)(1)(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case on 
all issues in appellate status, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




